IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 128 DB 2018 (No. 62 RST 2018)
                                           :
                                           :
ANNE O’CONNELL UMBRECHT                    : Attorney Registration No. 46276
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Montgomery County)


                                       ORDER


 PER CURIAM


        AND NOW, this 7th day of September, 2018, the Report and Recommendation of

 Disciplinary Board Member dated August 31, 2018, is approved and it is ORDERED that

 Anne O’Connell Umbrecht, who has been on Inactive Status, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be and

 is, hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.